
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 6
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Lewis of Georgia
			 submitted the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for an event marking the 50th anniversary of the inaugural address of
		  President John F. Kennedy.
	
	
		Whereas John Fitzgerald Kennedy was elected to the United
			 States House of Representatives and served from January 3, 1947, to January 3,
			 1953, until he was elected by the Commonwealth of Massachusetts to the Senate
			 where he served from January 3, 1953, to December 22, 1960;
		Whereas, on November 8, 1960, John Fitzgerald Kennedy was
			 elected as the 35th President of the United States; and
		Whereas, on January 20, 1961, President Kennedy was sworn
			 in as President of the United States and delivered his inaugural address at
			 12:51 p.m., a speech that served as a clarion call to service for the Nation:
			 Now, therefore, be it
		
	
		1.Use of the Rotunda of the
			 Capitol for an event honoring President KennedyThe rotunda of the United States Capitol is
			 authorized to be used on January 20, 2011, for a ceremony in honor of the 50th
			 anniversary of the inaugural address of President John F. Kennedy. Physical
			 preparations for the conduct of the ceremony shall be carried out in accordance
			 with such conditions as may be prescribed by the Architect of the
			 Capitol.
		
